DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 6/21/2022. Claims 17-36 are pending in the application. Claims 1-16 are cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim(s) 17-22, 26-27 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by McDonald et al. US 7,753,209 B2, previously cited.
With regards to claim 17, McDonald discloses a container system 90
comprising: a suspension insert 50 including a product retention compartment 52/94/96/70 and a plurality of suspension units 54/56 extending outwardly from the product retention compartment, wherein the product retention compartment comprises at least a top section 70 connected to a bottom section 52 (at 94 and 96), the product retention compartment defining a volume, and wherein the plurality of suspension units each have a first portion 126(at 54)/166(at 56) of the suspension unit proximate to the product retention compartment extending in a first direction and terminating at a fold 200 and a second portion 120(at 54)/160(at 56) of the suspension unit extending from the fold in a second direction, thereby creating a suspension gap on all sides of the product retention compartment when the suspension insert is installed in an outer container 260. (Figs. 2 and 13)

With regards to claim 18, McDonald (Fig. 13) discloses the outer container 260 comprises a base and a plurality of upstanding walls defining a cavity in which to install the suspension insert, and wherein a maximum height of the plurality of suspension units when installed in the outer container is taller than a height of the product retention compartment and shorter than an interior height of the outer container. (Col 14:53-15:23)

With regards to claim 19, McDonald (Fig. 13) discloses the plurality of upstanding walls includes a pair of side walls and a pair of end walls. (Col 14:53-15:23)

With regards to claim 20, McDonald recites in Col 13:32-34, “Those skilled in the art will be able to determine other factors in configuring the compound joints 124, 128, 164, 168 for a particular application”, therefore, McDonald is capable of having the first direction is a downward direction extending towards the base of the outer container when the suspension insert 50 is installed in the outer container and the second direction is an upwards direction extending away from the base of the outer container 260 when the suspension insert is installed in the outer container; and wherein a lid of the outer container has folding flaps that engage with the plurality of suspension units when the folding flaps extend down into a space between the first portion and the second portion of the plurality of suspension units as the lid closes the outer container. 

With regards to claim 21, McDonald discloses the product retention compartment 52 extends between a first suspension unit 54 on a first end of the suspension insert and a second suspension unit 56 on a second end of the suspension insert, the second end opposite the first end, wherein the suspension units extend outwardly from the ends of the product retention compartment in an extendable manner, allowing a length of the suspension insert to adjust based on an inward compression applied from the first suspension unit and the second suspension unit towards the product retention compartment when the suspension insert is installed in the outer container 260.

With regards to claim 22, McDonald discloses the first suspension unit 54 and the second suspension unit 56 further secure the suspension insert across a width of the outer container while maintaining the suspension gap between the product retention compartment and the outer container 260.

With regards to claim 26, McDonald discloses the suspension insert 50 provides security for the product retention compartment in a length of the of the outer container, a width of the outer container, and a height of the outer container.

With regards to claim 27, McDonald discloses a retention force exerted by the plurality of suspension units 54/56 against opposing walls of the outer container holds the suspension insert secure in a height of the outer container and along a length of the outer container while maintaining the suspension gap between the product retention compartment 52 and the outer container 260.

With regards to claim 29, McDonald discloses the suspension insert is formed from a single cardboard blank. (Col 6:3-6)

With regards to claim 30, McDonald discloses the suspension insert 50 is formed from one of corrugated board, paper board, flexible plastics, foamed plastics, rigid plastics, and corrugated plastics. (Col 6:3-6)

With regards to claim 31, McDonald discloses the suspension units compress towards the product retention compartment 52 when inserted into an outer container 260 and the plurality of suspension units extend above and below a height of the product retention compartment.

With regards to claim 32, McDonald discloses the product retention compartment 52 includes a selectively closeable opening 98/100 (with 70).

With regards to claim 33, McDonald discloses the suspension insert is made from a recyclable material.

With regards to claim 34, McDonald (Fig. 13) discloses the plurality of suspension units 54/56 each include a lower support that rests on a base of the outer container 260 and an upper support that engages with an upper end of the outer container when the outer container is closed.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by McDonald et al. US 7,753,209 B2, previously cited.
With regards to claim 35, McDonald discloses a container system 90 comprising: an outer container 260; a suspension insert 50; wherein the outer container (Fig. 13) comprises a base and a plurality of upstanding walls defining a cavity in which to install the suspension insert, the suspension insert including a product retention compartment 52/70/94/96 and a plurality of suspension units 54/56 extending outwardly from the product retention compartment, wherein the product retention compartment comprises at least a top section 70 connected to a bottom section 52 (at 94 and 96), the product retention compartment defining a volume, and wherein the plurality of suspension units each have a folded structure such that a first portion of the suspension unit proximate to the product retention compartment extends in a downward direction to an accordion fold and a second portion of the suspension unit extends in a upwards direction, thereby creating an air gap on all sides of the product retention compartment when the suspension insert is installed in the outer container as the plurality of suspension units each exert a retention force against opposing walls of the outer container; wherein the outer container has a first closure flap hingedly connected to a top end of one of the plurality of upstanding walls opposite the base wherein the first closure flap overlays the base and substantially covers an opening formed by the top ends of the upstanding walls and wherein the first closure flap includes one or more folding flaps that extend downward engaging with the plurality of suspension units when the folding flaps extend down into a space between the first portion and the second portion of the plurality of suspension units when the outer container is in a closed configuration; and wherein a maximum height of the plurality of suspension units when installed in the outer container is less than a maximum interior height of the outer container.

Claim Rejections - 35 USC § 103
Claim(s) 23-25, 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. US 7,753,209 B2, previously cited.
With regards to claim 23, McDonald discloses the product retention compartment 52 is a shape formed by tension resulting from a seam that overlaps on a lower section of the product retention compartment pulling tension across a top section of the product retention compartment causing the top section to bow upwards and the lower section to bow downwards but it does not specifically disclose it is a marquise shape.
	To modify the product retention compartment with a marquise shape as claimed would entail a mere change in shape of the product retention compartment and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

	With regards to claim 24, McDonald discloses the suspension insert includes apertures 98/100 but it does not specifically disclose the aperture in the top section of the product retention compartment allowing visibility into the product retention compartment.
	McDonald recites in Col 9:43-58, that apertures can be placed anywhere and any shape of size on the suspension insert, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the aperture on the top section of the suspension insert since it was known in the art that doing so would be an obvious matter of design choice.

	With regards to claim 25, McDonald discloses he seam on the lower section of the product retention compartment is held together by at least one of a glue, a tape, a semi- permanent adhesive, a permanent adhesive, a radio-frequency (RF) welding, a heat bond, a locking closure, an interlocking closure, and a stitching. (Col 9:19-30 and 53-54)

	With regards to claim 28, McDonald does not specifically disclose the plurality of suspension units is wider than a width of the product retention compartment.
	It would have been an obvious matter of design choice to have the plurality of suspension units is wider than a width of the product retention compartment, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose.

With regards to claim 36, treated as in claims 27 and 28 above.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. The Applicant argues that the reference McDonald does not disclose the product retention compartment comprises at least a top section connected to a bottom section, the product retention compartment defining a volume, the Examiner respectfully disagrees. McDonald discloses a product retention compartment that includes a top section 70 connected to a bottom section 52/94/96 (at 94 and 96). The product is stored between the top and bottom section Fig. 6 (the volume portion). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736